DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is in response to Applicant’s response to a Non-Final Office Action submitted on July 08, 2022.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,730,034 B2. The difference between patented narrower claims 1-22 and the pending broader claims 1-20 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1-22 anticipate the broader claimed limitations of the instant application’s claims 1-20, thus, they are not patentably distinct from each other.
In view of the above, since the subject matters recited in the 1-20 of the instant application was fully disclosed in and covered by narrower claims 1-22 of U.S. Patent No. 8,730,034 B2, allowing the 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,461,979 B2. The difference between patented narrower claims 1-18 and the pending broader claims 1-20 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented narrower claims 1-18 anticipate the broader claimed limitations of the instant application’s claims 1-20, thus, they are not patentably distinct from each other.
In view of the above, since the subject matters recited in the 1-20 of the instant application was fully disclosed in and covered by narrower claims 1-18 of U.S. Patent No. 8,461,979 B2, allowing the 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,258,941 B2. The difference between patented narrower claims 1-13 and the pending broader claims 1-20 of the instant application are not patentably distinct from each other. Although the conflicting claims are not identical, the patented broader claims 1-13 anticipate the claimed limitations of the instant application’s claims 1-20, thus, they are not patentably distinct from each other.
In view of the above, since the subject matters recited in the 1-20 of the instant application was fully disclosed in and covered by narrower claims 1-13 of U.S. Patent No. 8,258,941 B2, allowing the 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 1-4, 8-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Prior Art of JAMEL et al. (U.S. Patent No. 6,788,200 B1) hereinafter “Jamel” in view of the Prior Art of DANIEL (U.S. Publication No. 2006/0103538 A1) hereinafter “Daniel”.
As to claim 11, Jamel disclose a footwear (shown in Figures 1, 2) system, comprising: an article of footwear (10, shown in Figures 1, 2) including an upper member (14, shown in Figures 1, 2) and a sole member (16,18, shown in Figures 1, 2) engaged with the upper member (shown in Figures 1, 2); and a data transmission system (transponder 12, shown in Figures 1, 2) engaged with the article of footwear for data transmission (shown in Figures 1,2 and described in Column 6, lines 31-24, Column 7, lines 5-7 and Column 9, line 54 - Column 10, line 18).
Jamel does not expressly disclose an activation system engaged with the article of footwear for activating a data transmission system, wherein the activation system is activated in response to a first input at the article of footwear.
Daniel discloses a footwear system (shown Figures 1-7), comprising: an activation system (processor 36 [i.e. an activation system]) engaged with the article of footwear (footwear 12 [i.e. article of footwear]) for activating a data (alarm signal 17 [i.e. data]) transmission system (antenna 37 [i.e. transmission system]), wherein the activation system is activated in response to a first input (via switch 24 [i.e. an activation system]) at the article of footwear (Upon activation of the switch 24, the processor 36 causes an alarm signal 17 to be generated and transmitted via the antenna 37 [i.e. wherein the activation system is activated in response to a first input at the article of footwear], described in Paragraph 0085, see also Paragraphs 0084 and 0086-0087).
Thus, given the system of Jamel and having the teaching of Daniel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Daniel into the system of Jamel, in order to have an article of footwear including an upper member and a sole member engaged with the upper member; and an activation system engaged with the article of footwear for activating a data transmission system, wherein the activation system is activated in response to a first input at the article of footwear, one skilled in the art would look into a prior art that is directed to the same problem solving for the obvious advantages of providing system flexibility to end user/s, which is a desirable feature that enhances end user experience and convenience.
As to claim 12, the combination of Jamel and Daniel as set forth above in claim 11, further both Jamel and Daniel disclose wherein the data transmission system is engaged with the article of footwear (shown in Figures 1, 2 and described in Column 6, lines 31-24 of Jamel, and shown in Figures 2, 4, 5 and described in Paragraphs 0082-0083, 0084 and 0088 of Daniel). 
As to claim 13, the combination of Jamel and Daniel as set forth above in claim 11, further Jamel discloses wherein the data transmission system transmits data from the article of footwear for receipt by a remote system (shown in Figures 1, 2 and described in Column 6, lines 31-24 and Column 9, line 54 - Column 10, line 18).
As to claim 14, the combination of Jamel and Daniel as set forth above in claim 13, further Jamel discloses wherein the data transmitted from the article of footwear includes footwear user identification data (described in Column 7, lines 5-12).
As to claim 16, the combination of Jamel and Daniel as set forth above in claim 11, further Jamel discloses wherein the first sensor comprises at least one of: an accelerometer, a piezoelectric element, a Hall sensor system, a GPS sensor, or a magnetic sensor system (described in Column 1, lines 12-21 and Column 6, lines 40-44).
As to claim 17, the combination of Jamel and Daniel as set forth above in claim 11, further Jamel discloses wherein the activation system is engaged within the sole member of the article of footwear (shown in Figures 2, 4, 5 and described in Paragraphs 0083, 0084 and 0086-0088).
As to claim 18, the combination of Jamel and Daniel as set forth above in claim 17, further Jamel discloses wherein the first type of input comprises at least one of a wireless signal, a magnetic field, or contact with an external object (described in Column 6, lines 64-67).
As to claim 19, the combination of Jamel and Daniel as set forth above in claim 11, further Jamel discloses wherein the activation system transmits data in response to determining that the article of footwear is a threshold distance from a first location (described in Column 4, lines 37-46).
As to claim 1, recites a method that parallels the system of claim 11. Therefore, the analysis discussed above with respect to claim 11 also applies to claim 1. Accordingly, claim 1 is rejected by the combination of Jamel and Daniel under the same rationale as set forth above with respect to claim 1.
As to claim 2, the combination of Jamel and Daniel as set forth above in claim 1, further Jamel discloses the method further comprising: engaging the data transmission system with the article of footwear (described in Column 6, lines 31-24), wherein the data transmission system transmits data from the article of footwear for receipt by a remote system (shown in Figures 1, 2 and described in Column 6, lines 31-24 and Column 9, line 54 - Column 10, line 18). 
As to claim 3, the combination of Jamel and Daniel as set forth above in claim 2, further Jamel discloses the method further comprising: providing a plurality of remote systems in communication with the data transmission system for receiving the data from the data transmission system (shown in Figures 1 and 2 and described in Column 9, line 54 - Column 10, line 18).
As to claim 4, the combination of Jamel and Daniel as set forth above in claim 2, further Jamel discloses wherein the data transmitted from the article of footwear includes footwear identification data (described in Column 7, lines 5-12).
As to claim 8, the combination of Jamel and Daniel as set forth above in claim 1, further Jamel discloses the method further comprising: engaging a display device with the article of footwear, wherein the display device displays data transmitted by the data transmission system (described in Column 5, 11-22).
As to claim 9, the combination of Jamel and Daniel as set forth above in claim 1, further Jamel discloses wherein at least one of the data transmission system (transponder 12 shown in Figures 1 and 2) and the activation system is engaged with the upper member (The transponder 12 in the preferred embodiment is located within the midsole 16 of the footwear 14 but provides for an alternate location in the heel 18 or tongue 20, described in Column 9, lines 54-59).
As to claim 10, the combination of Jamel and Daniel as set forth above in claim 1, further Jamel discloses wherein at least one of the data transmission system (transponder 12 shown in Figures 1 and 2) and the activation system is engaged with the sole member (The transponder 12 in the preferred embodiment is located within the midsole 16 of the footwear 14 but provides for an alternate location in the heel 18 or tongue 20, described in Column 9, lines 54-59).

Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the Prior Art of JAMEL et al. (U.S. Patent No. 6,788,200 B1) hereinafter “Jamel” in view of the Prior Art of DANIEL (U.S. Publication No. 2006/0103538 A1) hereinafter “Daniel” and further in view of the Prior Art of HARRIS et al. (U.S. Publication No. 2004/0153007 A1) hereinafter “Harris”.
As to claim 5, the combination of Jamel and Daniel as set forth above in claim 2, but combination does not expressly disclose wherein the data transmitted from the article of footwear is used to register a presence of the article of footwear at a particular location. However, Jamel teaching wherein data transmitted by the data transmission system confirms the user’s presence at a specific location (Column 10, lines 34-42).
Harris discloses article of footwear is used to register a presence of the article of footwear at a particular location (shown in Figures 1-3 and described in Abstract and Paragraphs 0002, 0004 and 0016-0019).
Thus, given the system of Jamel as modified by Daniel and having the teaching of Harris, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Harris into the combination of Jamel and Daniel, in order to have wherein the data transmitted from the article of footwear is used to register a presence of the article of footwear at a particular location, for the obvious advantages the modified system of Jamel can confirm the user's presence at any location (e.g., the specific piece of workout equipment, a specific gym, or a specific sales location), which is enhances end user experience.
As to claim 6, the combination of Jamel and Daniel as set forth above in claim 2, but combination does not expressly disclose wherein the data transmitted from the article of footwear includes athletic performance data.
Harris discloses article of footwear is used to transmit data that includes data transmitted from the article of footwear includes athletic performance data (shown in Figure 3 and described in Paragraph 0017).
Thus, given the system of Jamel as modified by Daniel and having the teaching of Harris, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Harris into the combination of Jamel and Daniel, in order to have wherein the data transmitted from the article of footwear includes athletic performance data, for the obvious advantages the modified system of Jamel can confirm the user's presence at any location (e.g., the specific piece of workout equipment, a specific gym, or a specific sales location), which is enhances end user experience.

Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 7, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 7, comprising limitations: wherein the data transmitted from the article of footwear includes information used to provide customized advertising, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
As to claim 15, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 15, comprising limitations: wherein data transmitted from the article of footwear is used to register a user for an athletic event or completion, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).
 As to claim 20, no prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in dependent claim 20, comprising limitations: wherein the first location comprises a registration kiosk, i.e. in the particular manner it is claimed in the context of the whole claim is not disclosed, taught or suggested in the prior art(s).

Response to Arguments
Applicant’s arguments, submitted on July 08, 2022, see Pages 6-12 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

U.S. Patent No. 4,578,769 of  Frederick, discloses a footwear system, comprising: an article of footwear including; and an activation system engaged with the article of footwear for activating a data transmission system, wherein the activation system is activated in response to output generated by at least a first sensor (the shoe of the runner containing foot sensor 3, transmitter 1 and battery 2 comes into contact with the surface, a first output signal is generated by sensor 3 representing that a foot of the runner is in contact with the surface. When the shoe of the runner leaves contact with the surface, a second output signal is generated by sensor 3 representing that the foot of the runner is no longer in contact with the surface. The first and second output signals are coupled to RF transmitter 1 and transmitted to receiver 4 [i.e. an article of footwear including; and an activation system engaged with the article of footwear for activating a data transmission system, wherein the activation system is activated in response to output generated by at least a first sensor], shown in Figures 1-2, 4 and described in Column 3, line 62 - Column 4, line 30, Column 4, lines 38-57 and Column 6, lines 17-50).

U.S. Patent No. 7,842,152 B2 of Hamilton et al discloses a method of making an RFID tag, the method comprising: preparing a paper roll material, the preparing including: printing first information on a first face of the roll material; and attaching a plurality of RFID devices to an opposite face of the roll material; after the preparing, printing second information on the first face of the roll material; and folding portions of the paper roll material around portions of cardstock, with the first and second information on respective opposite faces of the resulting tag.

U.S. Publication No. 2004/0074966 A1 of Holzer, discloses an electronic tracking system for a combination of sporting articles consisting of more than one sporting article, incorporating at least two code transmitters assigned to at least two structurally separate sporting articles, characterised in that the code transmitters or their data can be contactlessly detected by at least one separate control unit.

U.S. Publication No. 2004/0177531 A1 of DiBenedetto et al, discloses an article of footwear including an upper coupled to a sole and an intelligent system at least partially disposed in the sole, the system comprising: a control system; a power source electrically coupled to the control system; an adjustable element; and a driver coupled to the adjustable element for adjusting the adjustable element in response to a signal from the control system.
U.S. Publication No. 2005/0033515 A1 of Bozzone, discloses a method of tracking a location of a person, comprising: receiving pedometer data from a pedometer; receiving heading information from an electronic compass; determining the location of the person based on the pedometer data and the heading information; and sending a position information message block from a wireless communication device, the position information message block comprising the determined location.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/SISAY YACOB/							August 26, 2022           Primary Examiner, Art Unit 2685